           Case 1:18-cv-07405-KPF Document 34 Filed 01/03/19 Page 1 of 1

                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                             One Penn Plaza • Suite 2527 • New York, New York 10119
                                        T: 212.792-0046 • F: 212.561.7108
                                           E: Joshua@levinepstein.com



                                                                                               January 3, 2019
Via Electronic Filing

The Honorable Judge Katherine Polk Failla
U.S. District Court Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:     Burgess v. Sixth Street Associates et al
                         Case No.: 1:18-cv-07405

Dear Honorable Judge Failla:

       This law firm was represents Defendants Giacomo Romano, Sam Leung, and G Chew LLC (the
“Defendants”) in the above-referenced matter.

         Pursuant to Your Honor’s Individual Motion Practice Rules 2(A) and (E), Defendants respectfully
request to adjourn the initial pretrial conference currently scheduled for Friday, January 11, 2019 at 11:00
a.m. to the afternoon of Friday, January 25, 2019 or in the alternative to the afternoon of Tuesday, January
29, 2019 or Tuesday, February 5, 2019. This request is made jointly with Co-Defendants Sixth Street
Associates, Eugene Brodsky and Gabriel Brodsky (the “Co-Defendants”). This is the first request for an
adjournment, and is not made on consent of Plaintiff’s counsel, who declined to communicate a basis for
withholding his consent. The requested adjournment would not affect any other scheduled dates.

          The reason for the request is that Defendants’ counsel has two conflicting obligations that could
not be rescheduled – one initial conference in the Southern District of New York in the case captioned
O’Rourke v. 341 East 9th Street Realty L.P. et al pending before the Honorable Judge Ronnie Abrams, and
one mediation in the Southern District of New York in the case captioned De La Rosa v. Aspenly Co. LLC
et al pending before the Honorable Judge Alison J. Nathan. Furthermore, Co-Defendants’ counsel also has
a trial date set before the New York Supreme Landlord-Tenant Court in the case captioned Leagem Partners
LLC v. Grecia Polanco.

         In light of the foregoing, Defendants and Co-Defendants respectfully request that the initial pretrial
conference currently scheduled for Friday, January 11, 2019 at 11:00 a.m. to the afternoon of Friday,
January 25, 2019 or in the alternative to the afternoon of Tuesday, January 29, 2019 or Tuesday, February
5, 2019.

        Thank you, in advance, for your time and consideration.

         Respectfully submitted,                                     Respectfully submitted,

        /s/ Doreen J. Fischman (2632)                                /s/Joshua D. Levin-Epstein

VIA ECF: All Counsel
